IN THE SUPREME COURT OF THE STATE OF NEVADA


DIEL LAMONT FLANNIGAN,                                   No. 83500
                  Appellant,
              vs.
THE STATE OF NEVADA,                                          FILED
                  Respondent.
                                                              OCT 0 1 2021
                                                            ELIZAB 1-1 P.ERCIAfri
                                                         CLE   OF ' PREME CO T
                                                         BY
                                                                EP CLERK
                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order denying a
pretrial motion to reduce bail. Eighth Judicial District Court, Clark
County; Joseph Hardy, Jr., Judge.
            Because no statute or court rule permits an appeal from an
order denying a pretrial motion to reduce bail, this court lacks jurisdiction
to consider this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990). Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                    J.
                        Cadish




    "
                     cc:   Hon. Joseph Hardy, Jr., District Judge
                           Nguyen & Lay
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    .4Doa
                                                                  2
                                                             T.
                               1:R f.44:1t4:qgA-'"'44W4i.V